DETAILED ACTION
This action is in response to applicant’s amendment filed on 21 March 2022.  Claims 1-29 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. (hereinafter Huawei) (“SSB-based discovery and measurement for IAB”; 3GPP; R1-1903936) in view of further support by Jo et al. (hereinafter Jo) (US 2021/0153189 A1).
Regarding claims 1, 16, 26, and 28, Huawei discloses a method for wireless communication, comprising:
determining, based on a priority level for a first wireless node, a second wireless node, or both of the first wireless node and the second wireless node, at least one configuration for communicating one or more synchronization signal blocks (SSBs) between the first wireless node and the second wireless node, each of the first wireless node and the second wireless node being configured to serve one or more child nodes, wherein the at least one configuration comprises information enabling the first wireless node or the second wireless node to manage interference to communications { (see introduction, section 2.1 & 2.3; Figs. 1-3), where the system provides SSB measurements, and the system provides a priority (e.g., muting rule) between the IAB node DU (e.g., higher) SSB TX and IAB node MT SSB RX;  As a note, the claim limitation includes alternative language “…or…” that can be interpreted as one node having a priority. }; and
transmitting the at least one configuration to at least one of the first wireless node or the second wireless node { (see section 2.1 & 2.3; Figs. 1-3) }.  Huawei inexplicitly discloses having the feature(s) of manage interference to communications.  However, in the alternative, the examiner maintains that the feature(s) manage interference to communications was well known in the art, as taught by Jo.
As further alternative support in the same field of endeavor, Jo discloses the feature(s) manage interference to communications { (see pg. 15, [0338, 0355-0357]), where the system provides configuring to prevent interference }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Huawei as further alternatively supported by Jo to have the feature(s) manage interference to communications, in order to provide and efficient scheduling method in the IAB environment, as taught by Jo (see pg. 2, [0024]).
Regarding claim 2, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the at least one configuration indicates a cell identifier (ID) to be measured by the first wireless node based on the one or more SSBs, the cell ID being associated with the second wireless node if the priority level for the second wireless node is greater than the priority level the first wireless node { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.  As a note, Jo at the least further discloses the feature(s) wherein the at least one configuration indicates a cell identifier (ID) to be measured by the first wireless node based on the one or more SSBs, the cell ID being associated with the second wireless node if the priority level for the second wireless node is greater than the priority level the first wireless node 
Regarding claim 3, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the at least one configuration indicates, to the first wireless node, to measure the one or more SSBs transmitted by the second wireless node if the priority level for the second wireless node is greater than the priority level for the first wireless node { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 4, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the at least one configuration configures a periodicity of transmission of the one or more SSBs by the first wireless node based on a policy that the periodicity decreases as the priority level for the first wireless node increases { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 5, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the at least one configuration configures a periodicity of measurement of the one or more SSBs by the second wireless node based on a policy that the periodicity decreases as the priority level for the second wireless node decreases { (see introduction, section 2.1 & 2.3; Figs. 1-3) }. 
Regarding claim 6, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the at least one configuration aligns a window for measurement of the one or more SSBs by the first wireless node and a transmission of the one or more SSBs by the second wireless node if the priority level for the second wireless node is greater than the first wireless node { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 7, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the at least one configuration sets a configuration for measurement of the one or more SSBs by the first wireless node to be equal to a configuration for transmission of the one or more SSBs by the second wireless node if the priority level for the second wireless node is greater than the first wireless node { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 8, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the at least one configuration: configures a duration of a window for measurement of the one or more SSBs by the first wireless node based on a policy that the duration of the window decreases as the priority level for the first wireless node increases; sets a window for measurement of the one or more SSBs by the first wireless node and a transmission of the one or more SSBs by the second wireless node to be non-overlapping if the priority level for the second wireless node is less than the first wireless node; sets a quantity of the one or more SSBs to be transmitted by the second wireless node during a unit of time based on a policy that the quantity increases as the priority level of the second wireless node increases; sets a quantity of one or more windows for measurement of the one or more SSBs by the first wireless node based on a policy that the quantity of one or more windows decreases as the priority level for the first wireless node increases; sets a quantity of one or more windows for transmission of the one or more SSBs by the second wireless node based on a policy that the quantity of one or more windows for transmission increases as the priority level of the second wireless node increases; or any combination thereof { (see introduction, section 2.1 & 2.3; Figs. 1-3) }. 
Regarding claim 9, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the at least one priority level for the first wireless node comprises a plurality of priority levels, and wherein the at least one configuration comprises a configuration associated with each of the plurality of priority level { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 10, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, further comprising detecting a potential for the interference to be caused by the communications of the first wireless node to the communications by the second wireless node, wherein the at least one configuration comprises at least one of: a configuration for the second wireless node to detect the first wireless node; a configuration for the first wireless node to detect the second wireless node; or a configuration for at least one of the first wireless node or the second wireless node to detect the interference { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 11, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 10), in addition Huawei further discloses the method of claim 10, wherein the detection of the potential for the interference is in response to at least one of: one or more parameters of a measurement report; or an indication of the interference from the second wireless node { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 12, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the configuration comprises an SSB measurement time configuration (SMTC) for at least one measurement to be performed based on the one or more SSBs { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 13, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 12, wherein the SMTC comprises a center frequency associated with the one or more SSBs, a subcarrier spacing associated with the one or more SSBs, periodicity of a window during which the measurement is performed, a timing offset associated with the window during which the measurement is performed, a duration of the window during which the measurement is performed, a list of one or more cell IDs to be measured, a list of the one or more SSBs to be measured, or any combination thereof { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 14, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the configuration comprises an SSB transmission configuration (STC) for transmission of the one or more SSBs, wherein the STC comprises a center frequency associated with the one or more SSBs, a subcarrier spacing associated with the one or more SSBs, periodicity of the transmission of the one or more SSBs, a timing offset associated with the transmission of the one or more SSBs, at least one index associated with the one or more SSBs to be transmitted, or any combination thereof { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claims 15, 25, 27, and 29, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the first wireless node and the second wireless node are nodes of an Integrated Access and Backhaul network (IAB) network, the method being performed by a central unit (CU) of the IAB-network { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 17, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 16), in addition Huawei further discloses the method of claim 16, wherein the at least one priority level for the first wireless node comprises a plurality of priority levels, and wherein the at least one configuration for the communicating of the one or more SSBs by the first wireless node comprises a configuration associated with each of the plurality of priority levels { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 18, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 16), in addition Huawei further discloses the method of claim 16, further comprising inferring the at least one priority level associated with the first wireless node, the second wireless node, or both of the first wireless node and the second wireless node based on the at least one configuration { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 19, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 18), in addition Huawei further discloses the method of claim 18, wherein the inferring the at least one priority level comprises inferring a priority level for the first wireless node based on the configuration for the communicating of the one or more SSBs by the first wireless node { (see introduction, section 2.1 & 2.3; Figs. 1-3) }. 
Regarding claim 20, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 18), in addition Huawei further discloses the method of claim 18, wherein the inferring the at least one priority level comprises inferring a priority level for the second wireless node based on the configuration for the communicating of the one or more SSBs by the second wireless node { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 21, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 16), in addition Huawei further discloses the method of claim 16, further comprising inferring the at least one priority level for the second wireless node based on detection of the one or more SSBs transmitted by the second wireless node during an SSB occasion that is configured for SSB transmissions by nodes having the at least one priority level { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 22, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 16), in addition Huawei further discloses the method of claim 16, wherein the at least one configuration comprises an SSB measurement time configuration (SMTC) for at least one measurement performed based on the one or more SSBs { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 23, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 22), in addition Huawei further discloses the method of claim 22, wherein the SMTC comprises a center frequency associated with the one or more SSBs, a subcarrier spacing associated with the one or more SSBs, periodicity of a window during which the measurement is performed, a timing offset associated with the window during which the measurement is performed, a duration of the window during which the measurement is performed, a list of one or more cell IDs to be measured, a list of the one or more SSBs to be measured, or any combination thereof { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.
Regarding claim 24, the combination of Huawei and Jo discloses every limitation claimed, as applied above (see claim 16), in addition Huawei further discloses the method of claim 16, wherein the at least one configuration comprises an SSB transmission configuration (STC) for transmission of the one or more SSBs, wherein the STC comprises a center frequency associated with the one or more SSBs, a subcarrier spacing associated with the one or more SSBs, periodicity of the transmission of the one or more SSBs, a timing offset associated with the transmission of the one or more SSBs, at least one index associated with the one or more SSBs to be transmitted, or any combination thereof { (see introduction, section 2.1 & 2.3; Figs. 1-3) }.





Response to Arguments
 	Applicant's arguments with respect to claims 1-29 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuan et al. (US 2021/0218484 A1) discloses method for reporting measurement result of interference measurement and apparatus.

  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
14 June 2022